The interested parties have stipulated as to the allocation to the various damage parcels of the total award of $56,360 made for damage parcels 5H, 12W, 13W, 15W and 18W. Pursuant to that stipulation there has been allocated to Damage Parcel 18W for bulkhead rights, platform and physical bulkhead a total of $20,900. The claimant asserted ownership of 191 feet of bulkhead. It paid taxes on 105 feet of bulkhead against tax lot 64. It never paid taxes on the 86 feet of bulkhead assessed against the adjoining tax lot 62, the owner or occupant of which was listed on the assessment roll as “ unknown.” In the circumstances here, it would seem obvious to anyone interested that the 86 feet of bulkhead listed on the assessment roll as adjoining the 105 feet of bulkhead on which the claimant paid taxes were part of the 191 feet of bulkhead, ownership of which is now asserted and compensation for which is sought. A claimant asserting ownership of 191 feet of bulkhead and paying taxes on only 105 feet may not complain if an award for the remaining 86 feet is made subject to the taxes which have been allowed to remain unpaid. Tax Lien No. 31927 in the sum of $30,525.56 and interest is to be treated as a valid item against the award for damage parcel 18W. Order of February 5, 1951, unanimously reversed, with $20 costs and disbursements to the appellant City of New York and claimant’s motion denied. Settle order on notice. Present — Peek, P. J.. Glennon, Dore, Cohn and Callahan, JJ. [199 Mise. 281.]